         Case 2:20-cv-01356-AC Document 7 Filed 07/28/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JASON ERIK SCHMAUS,                               No. 2:20-cv-1356 AC P
12                      Plaintiff,
13          v.                                         ORDER
14   P. COVELLO, et al.,
15                      Defendants.
16

17          Plaintiff has filed a motion for extension of time to file the consent or decline to consent to

18   Magistrate Judge jurisdiction. Good cause appearing, IT IS HEREBY ORDERED that:

19          1. Plaintiff’s motion for extended time, ECF No. 6, is granted; and

20          2. Plaintiff is granted up to and including October 7, 2020 within which to file his consent

21   or decline to consent to Magistrate Judge jurisdiction.

22   DATED: July 28, 2020

23

24

25

26

27

28
